                          UNITED STATES DISTRICT COURT 
                             DISTRICT OF MINNESOTA 
                                         
    WILBERT GLOVER,                                   Case No. 18‐CV‐285 (NEB/BRT) 
                                                                     
                      Plaintiff,                                     
                                                                     
    v.                                                 ORDER ON REPORT AND 
                                                          RECOMMENDATION 
    MATT BOSTROM, DAVE METUSALEM, 
    JOE PAGET, #9, SERGEANT RICHARD 
    RODRIGUEZ, GREG CROUCHER, 
    COUNTY OF RAMSEY SHERIFF 
    MANAGER’S OFFICE, 
     
                      Defendants. 
     
 
        This matter comes before the Court on a Motion to Dismiss [ECF No. 20] filed by 

Defendants  Matt  Bostrom,  Dave  Metusalem,  Joe  Paget,  Richard  Rodriguez,  and  the 

County of Ramsey Sheriff Manager’s Office (the “Ramsey County Defendants”), and the 

“Motion  to  Dismiss  Defendants’  Motion  to  Dismiss”  [ECF  No.  27]  filed  by  Plaintiff 

Wilbert  Glover  (“Glover”).  In  a  Report  and  Recommendation  dated  October  18,  2018 

[ECF No. 35 (“R&R”)], United States Magistrate Judge Becky R. Thorson recommended 

that (1) Ramsey County be substituted for County of Ramsey Sheriff Manager’s Office as 

a  defendant  in  this  action;  (2)  the  Ramsey  County  Defendants’  motion  to  dismiss  be 

granted  in  part  and  denied  in  part;  and  (3)  Glover’s  “Motion  to  Dismiss  Defendants’ 

Motion to Dismiss” be denied. Glover filed an objection to the R&R. [ECF No. 37 (“Pl.’s 




                                               1 
Obj.”).] The Ramsey County Defendants filed a response to Glover’s objection.1 [ECF No. 

40.] For the reasons set forth below, the Court overrules Glover’s objection and accepts 

the R&R. 

                                                               BACKGROUND 

              Glover,  a  pro  se  plaintiff,  filed  this  action  on  January  30,  2018,  against  Matt 

Bostrom,2  Dave  Metusalem,  Joe  Paget,  and  Richard  Rodriguez,  alleging  that  he  was 

subjected to racial slurs and racial harassment while in custody at the Ramsey County 

Adult Detention Center (“ADC”), and that his grievances were not addressed. [ECF No. 1 

(“Compl.”)  at  2–5.3]  Glover  attached  several  grievance  forms  and  other  documents  as 

exhibits to his Complaint. [ECF No. 1‐1 (“Compl. Ex.”).] On June 28, 2018, Glover filed an 

Amended  Complaint,  naming  the  Ramsey  County  Sheriff  Manager’s  Office  and  Greg 

Croucher,  Inspection  Enforcement  for  ADC,  as  additional  defendants.4  [ECF  No.  15 

(“Am.  Compl.”).]  Glover  attached  five  grievance  forms  as  exhibits  to  his  Amended 

Complaint. Four grievances complain about the use of racially offensive language, two 




                                                            
1
 Glover filed a second objection that does not address the merits of the R&R, but rather 
addresses correspondence he received from defense counsel. [ECF No. 41.] 

2    Bostrom was Ramsey County Sheriff from January 2011 until 2017. 
 
3
     When referencing complaint documents, CM/ECF pagination is used. 

4  At  the  time  the  R&R was  issued,  Croucher had  not  yet  been  served.  Since  that  time, 
counsel has entered an appearance on Croucher’s behalf. [ECF No. 42.] 


                                                                   2 
grievances  complain  about  the  availability  of  clean  socks  and  underwear,  and  one 

grievance complains about the lack of hot water in the shower. (Id. at 4–8.) 

       The  Ramsey  County  Defendants  filed  a  motion  to  dismiss  Glover’s  Amended 

Complaint.  In  response,  Glover  filed  a  “Motion  to  Dismiss  Defendants’  Motion  to 

Dismiss.”  In  the  R&R  on  these  motions,  Magistrate  Judge  Thorson  recommended  that 

Ramsey  County  be  substituted  for  County  of  Ramsey  Sheriff  Manager’s  Office  as  a 

defendant  in  this  action,  (R&R  at  1  n.1),  and  treated  the  Complaint  and  Amended 

Complaint  as  one  joint  Complaint.  (Id.  at  5.)  Magistrate  Judge  Thorson  found  that 

Glover’s  allegations  describing  the  use  of  racially  offensive  language  supported  the 

assertion that his rights under the prison grievance system were denied due to his race, 

thereby stating an actionable equal protection claim. (Id. at 6–7 (citing McIntosh v. Lindsey, 

No. 16‐cv‐927‐SMY, 2017 WL 1132642 at *3 (S.D. Ill. Mar. 27, 2017).) The Magistrate Judge 

read Glover’s pro se complaint liberally to construe the equal protection claim against the 

individual Ramsey County Defendants to be in their individual capacities, rather than 

their  official  capacities.  (Id.  at  9–10  (collecting  cases).)  The  Magistrate  Judge  also 

recommended that Glover’s motion to dismiss be denied. (Id. at 11.) No party objects to 

these findings and recommendations in the R&R, and the Court finds them to be well 

supported in law and fact. 

       Glover raises objections to the Magistrate Judge’s findings that (1) his allegations 

about the conditions of his confinement fail to state a claim under the Eighth Amendment, 



                                                3 
and (2) he failed to state a claim against Ramsey County or the individual Ramsey County 

Defendants  in  their  official  capacities.  (R&R  at  7–8,  10.)  The  Court  will  review  de  novo 

those  portions  of  the  R&R  to  which  objections  are  made  and  “may  accept,  reject,  or 

modify, in whole or in part, the findings or recommendations made by the magistrate 

judge.” 28 U.S.C. § 636(b)(1)(C); see D. Minn. L.R. 72.2(b)(3). 

                                            ANALYSIS 

   I.      Standard of Review 

        Under Federal Rule of Civil Procedure 12(b)(6), a complaint must be dismissed for 

failure to state a claim upon which relief can be granted if it fails to plead “enough facts 

to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 

544, 570 (2007). When reviewing a Rule 12(b)(6) motion to dismiss, a court must “tak[e] 

all facts alleged in the complaint as true, and mak[e] reasonable inferences in favor of the 

nonmoving party.” Smithrud v. City of St. Paul, 746 F.3d 391, 397 (8th Cir. 2014) (citation 

omitted). Although the factual allegations need not be detailed, they “must be enough to 

raise  a  right  to  relief  above  the  speculative  level.”  Twombly,  550  U.S.  at  555  (citation 

omitted). “Threadbare recitals of the elements of a cause of action, supported by mere 

conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation 

omitted).  The  court  “is  not  limited  to  the  allegations  in  the  complaint,  but  may  also 

consider materials that do not contradict the complaint, or materials that are necessarily 

embraced  by  the  pleadings.”  Smithrud,  746  F.3d  at  397  (citation  and  quotation  marks 



                                                  4 
omitted). Pro se complaints are to be construed liberally, but must allege sufficient facts 

to support the claims advanced. Stringer v. St. James R–1 School Dist., 446 F.3d 799, 802 

(8th Cir. 2006). 

   II.      Eighth Amendment Claim 

         To  establish  that  his  conditions  of  confinement  violate  the  Eighth  Amendment, 

Glover  “must  show  that  (1)  the  alleged  deprivation  is  objectively,  sufficiently  serious, 

resulting in the denial of the minimal civilized measure of life’s necessities, and (2) that 

the prison officials were deliberately indifferent to an excessive risk to inmate health or 

safety, meaning that the officials actually knew of and disregarded the risk.” Williams v. 

Delo, 49 F.3d 442, 445 (8th Cir. 1995) (citation and internal quotations omitted); see Hudson 

v. McMillan, 503 U.S. 1, 9 (1992) (plaintiff must allege “extreme deprivations … to make 

out a conditions‐of‐confinement claim.”). “[R]outine discomfort is part of the penalty that 

criminal  offenders  pay  for  their  offenses  against  society;”  “only  those  deprivations 

denying ‘the minimal civilized measure of life’s necessities’ are sufficiently grave to form 

the basis of an Eighth Amendment violation.” Hudson, 503 U.S. at 9 (citations and internal 

quotations omitted). 

         The grievances attached to Glover’s Amended Complaint allege (1) a shortage of 

underwear and socks for inmates on two occasions, (2) that Glover did not receive socks 

and  underwear  on  one  occasion  because  he  was  “not  going  to  run  to  the  cart  like  an 

animal to get some sock [sic] and underwear,” and (3) a lack of hot water in the shower 



                                                 5 
on one occasion. (Am. Compl. at 5, 6, 8.) Regarding the lack of hot water, the grievance 

response indicates that a work order was placed to repair the shower. (Id. at 8.)5 The Court 

concludes  that  Glover’s  allegations  of  two  occasions  of  lacking  socks  and  underwear, 

having to obtain socks and underwear from a cart, and one occasion of a shower without 

hot water, do not allege extreme deprivation required for an Eighth Amendment claim. 

See  O’Leary  v.  Iowa  State  Men’s  Reformatory,  79  F.3d  82,  83‐84  (8th  Cir.  1996)  (holding 

prisoner  was  not  denied  “the  minimal  civilized  measures  of  life’s  necessities”  where 

deprived of underwear, blankets, mattress, exercise and visits for several days) (citation 

omitted);  Lopez  v.  Robinson,  914  F.2d  486,  492  (4th  Cir.  1990)  (“[T]here  is  no  clearly 

established, sufficiently contoured, right to hot showers in prison.”); Mann v. Smith, 796 

F.2d 79, 85 (5th Cir. 1986) (“[T]here is no constitutional right to hot water.”); Huggins v. 

Brassell, No. 5:08CV216 JMM, 2009 WL 856869, at *3 (E.D. Ark. Mar. 27, 2009) (“If Plaintiffs 

were denied a change of clothes, clean underwear, socks, towels, and soap, such a denial, 

for the limited days described, does not amount to a constitutional violation.”) (collecting 



                                                            
5
 In support of his objections, Glover submits new exhibits alleging facts not alleged in 
his Complaint or Amended Complaint. (See Pl.’s Obj. and ECF No. 37‐1 (including inmate 
request forms and grievance forms alleging sexual harassment and barriers to attending 
religious services, as well as internal affairs statements made by other inmates).) Because 
a Rule 12(b)(6) motion is to “succeed or fail based upon the allegations contained in the 
face of the complaint,” Gibb v. Scott, 958 F.2d 814, 816 (8th Cir. 1992), the Court will not 
consider these new facts and allegations. See Holly v. Anderson, No. 04‐CV‐1489 JMR/FLN, 
2008 WL 1773093, at *3 n.2 (D. Minn. Apr. 15, 2008) (declining to consider new facts and 
allegations in connection with a motion to dismiss, noting the plaintiff had been allowed 
to proceed using two complaints rather than filing an amended complaint).


                                                               6 
cases).  Thus,  Glover  fails  to  state  a  conditions  of  confinement  claim  under  the  Eighth 

Amendment. 

    III.      Monell Claim 

           Glover objects to the Magistrate Judge’s recommendation that any claims against 

the  Ramsey  County  Defendants  in  their  official  capacities  be  dismissed.  (R&R  at  10.) 

Official  capacity  suits  “generally  represent  only  another  way  of  pleading  an  action 

against an entity of which an officer is an agent.” Monell v. Dept. of Social Servs. of City of 

New  York,  436  U.S.  658,  690  n.55  (1978).  Thus,  the  allegations  against  the  individual 

Ramsey  County  Defendants  in  their  official  capacities  are  deemed  as  having  been 

brought against their employer, Ramsey County. See Hafer v. Melo, 502 U.S. 21, 25 (1991) 

(“[T]he real party in interest in an official‐capacity suit is the governmental entity and not 

the named official.”). 

           Under Monell, a municipality “may not be sued under § 1983 for an injury inflicted 

solely by its employees or agents.” 436 U.S. at 694. “In order to state a claim for municipal 

liability  under  §  1983,  a  plaintiff  must  plead  facts  demonstrating  that  the  defendants 

violated a constitutional right either ‘pursuant to official municipal policy’ or as part of 

‘a custom or usage with the force of law.’” Kelly v. City of Omaha, Neb., 813 F.3d 1070, 1075 

(8th Cir. 2016) (citations omitted). “Misconduct among a municipality’s employees must 

be ‘continuing, widespread, [and] persistent’ to establish such a custom. In addition, the 

municipality  will  not  be  liable  unless  policymaking  officials  exhibit  ‘[d]eliberate 



                                                 7 
indifference to or tacit authorization of such conduct ... after notice to the officials of that 

misconduct.’” Id. at 1075–76 (citations omitted). Glover does not identify or allege any 

facts indicating a municipal policy that caused the alleged equal protection violation.6 He 

maintains, however, that he has alleged an unconstitutional municipal custom. (See Pl.’s 

Obj. at 5.) The Complaint and Amended Complaint allege that Glover was subjected to 

continued racial slurs and harassment by Ramsey County employees while in custody at 

ADC,  that  he  filed  grievances  about  the  misconduct  with  various  individual  Ramsey 

County  Defendants  between  April  and  December  2016,  but  his  grievances  were  not 

addressed  because  of  his  race.  While  these  allegations  state  an  equal  protection  claim 

against the individual Ramsey County Defendants in their individual capacities, they do 

not  allege  misconduct  that  is  sufficiently  continuing,  widespread,  and  persistent  to 

establish a custom under Monell. Moreover, the facts alleged by Glover do not indicate 

that  Ramsey  County  policymaking  officials  were  deliberately  indifferent  to  or  tacitly 

authorized such conduct. For these reasons, the Court finds that Glover fails to state a 

Monell claim against Ramsey County. 

                                                               CONCLUSION 

              Based on the foregoing, and on all the files, records, and proceedings herein, the 

Court  OVERRULES  Glover’s  objections  [ECF  No.  37]  and  ACCEPTS  the  R&R  [ECF 

                                                            
6
  While  Glover  attaches  excerpts  from  the  Minnesota  Department  of  Corrections’ 
grievance procedures to his Complaint, (Compl. Ex. at 34‐35), he does not assert that these 
procedures are unconstitutional. 


                                                                   8 
No. 35] as set forth above. IT IS HEREBY ORDERED THAT:  

      1.     Ramsey County is SUBSTITUTED for County of Ramsey Sheriff Manager’s 

             Office as a Defendant in this action; 

      2.     Defendants’ Motion to Dismiss [ECF No. 20] is GRANTED IN PART and 

             DENIED IN PART; 

      3.     Plaintiff’s “Motion to Dismiss Defendants’ Motion to Dismiss” [ECF No. 27] 

             is DENIED; 

      4.     Defendant Ramsey County is DISMISSED from this action; 

      5.     Plaintiff’s Eighth Amendment claim is DISMISSED;  

      6.     Plaintiff’s Equal Protection claim against Defendants Matt Bostrom, Dave 

             Metusalem, Joe Paget, and Richard Rodriguez in their official capacities is 

             DISMISSED; and 

      7.     Plaintiff’s  Equal  Protection  claim  is  the  sole  claim  pending  against 

             Defendants  Matt  Bostrom,  Dave  Metusalem,  Joe  Paget,  and  Richard 

             Rodriguez in their individual capacities.  

 

Dated: February 5, 2019                           BY THE COURT: 
 
                                                  s/Nancy E. Brasel                 
                                                  Nancy E. Brasel 
                                                  United States District Judge 




                                             9 
